Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

CASE NO. 17-cr-00327-WJM-1

UNITED STATES OF AMERICA,

                      Plaintiff,

v.

1. Andre Gilmore


                      Defendants.


                                       MOTION TO DISMISS


       Andre Gilmore, through counsel, Brian R. Leedy, moves this Court this Court to dismiss

the Superseding Indictment. This motion is made pursuant to Barker v. Wingo, 407 U.S. 514

(1972), Doggett v. United States, 505 U.S. 647 (1992), and the Sixth Amendment of the United

States Constitution. In support thereof, Mr. Gilmore submits the following:

                                       BACKGROUND

       On September 14, 2017, the Grand Jury returned a one count indictment charging Mr.

Gilmore with a violation of 18 U.S.C. § 922(g)(1). Doc. 1. An arrest warrant was issued on the

same date. Doc. 2.

       The investigation which led the indictment is confined to events which occurred on May

12, 2017. On May 12, 2017, Denver Police Department officer Jonathan T. Ryan stopped,

seized, and then arrested Mr. Gilmore while conducting “proactive crime suppression.” Officer

Ryan observed a male riding a bike slowly and stopped him. Officer Ryan alleges that upon

being stopped and asked what he was doing, the male explained that he was “looking for
Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 2 of 10




cigarette butts.” Officer Ryan asked the male for his name and date of birth and if he had a

Colorado “ID.” Reports further allege that the male provided the requested information and said

he had a Colorado “ID.” Officer Ryan cleared the name provided and “found it to be No

Record.” Officers Ryan and Pacheco handcuffed and arrested Mr. Gilmore “to prevent escape”

since they felt Mr. Gilmore was being “evasive.” A firearm was found on Mr. Gilmore. Special

Agent Benito Martinez, of the Bureau of Alcohol, Tobacco and Firearms, the agent named in the

penalty sheet of the Indictment, was in possession of the firearm seized as of May 2017.

          At the time of his arrest Mr. Gilmore had an active warrant in Denver District Court Case

2016CR176. Attachment A – Docket Sheet 2016CR176. Mr. Gilmore remained in pretrial

detention on the Denver Case until his sentencing on October 1, 2018, after which he was placed

in the custody of the Colorado Department of Corrections (CDOC). Id, see also Attachment B –

CDOC Offender Search. Based on discovery received by federal agents the government knew

Mr. Gilmore was in state custody after his arrest.

          On March 27, 2019, 18 months after Mr. Gilmore was indicted and a warrant was issued

for his arrest, the government petitioned the court for Writ of Habeas Corpus Ad Prosequendum.

Doc. 4.

                             ARGUMENT AND APPLICABLE LAW

Summary of the Argument

          The Sixth Amendment of the United States Constitution condemns lengthy delay

between indictment and arrest. In this case, the government obtained an indictment against Mr.

Gilmore, then intentionally delayed the proceedings against only Mr. Gilmore for 18 months,

despite being aware of his location in pretrial detention, and post sentencing confinement. Mr.

Gilmore was not responsible for this delay. Mr. Gilmore was ignored, left uniformed of the



                                                  2
Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 3 of 10




federal charge, and thus left unable to assert his Sixth Amendment right to a speedy trial. The

refusal of the government to act on its own charges has caused presumptive and actual prejudice

to Mr. Gilmore’s defense, rendering the outcome of a trial unreliable. Accordingly, the

indictment should be dismissed.

The Barker factors

       The Sixth Amendment creates a personal right to the accused. U.S.S.A. IV. The

Supreme Court has identified four factors to analyze whether the government has violated this

right. These factors, set out in Barker v. Wingo, 407 U.S. 514, 530 (1972), are:

       (1) the length of the delay;

       (2) the reasons for the delay and whether the government or the defendant is responsible
           for it;

       (3) whether the defendant has asserted his rights; and

       (4) whether he has suffered prejudice as a result of the delay.

       Because Mr. Gilmore remained in custody with no counsel and no discovery, he had no

means of commencing presentation of his defense.

   1. Length of delay

       The length-of-delay factor “is actually a double enquiry.” Doggett v. United States, 505

U.S. 647, 651 (1992). First, it acts as a catalyst, marking “the point at which courts deem the

delay unreasonable enough to trigger the Barker” analysis. Id. at 652 n.1. The Supreme Court

has said that this point – the point at which the length of delay triggers the rest of the analysis –

is where the delay is deemed “presumptively prejudicial.” Barker, 407 U.S. at 530. If prejudice is

presumed then the remaining Barker factors must be considered, in which case “the length of the

delay is itself balanced with the other factors.” Id. at 655.




                                                   3
Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 4 of 10




       The judicial consensus of how much time must pass before a delay is presumed

prejudicial for purposes of triggering the Barker inquiry ranges from eight months to one year.

See United States v. Vassell, 970 F.2d 1162, 1164 (2nd Cir. 1992) (noting scholarly endorsement

of presuming prejudice at eight months); Doggett, 505 U.S. at 652 n.1 (noting that most lower

courts find “delay ‘presumptively prejudicial’ at least as it approaches one year”). The Tenth

Circuit weighed in on the subject in United States v. Batie, 433 F.3d 1287, 1290 (10th Cir. 2006),

agreeing that a delay of one year or more is presumptively prejudicial. See, also., United States v.

Lucien, 61 F.3d 366, 371 (5th Cir. 1995); United States v. Beamon, 992 F.2d 1009, 1012-13 (9th

Cir. 1993). Here, the delay between indictment and arrest/arraignment exceeded 18 months, so it

is appropriate and necessary to consider the remaining Barker factors.

   2. Reasons for the delay

       The Supreme Court has said that “different weights are to be assigned to different reasons

for delay.” Doggett 505 U.S. at 657. If the government diligently pursues a defendant from

indictment to arrest, a speedy trial claim will always fail without a showing of actual prejudice.

Id. at 656. On the other hand, if the government “intentionally held back in its prosecution . . . to

gain some impermissible advantage at trial,” the indictment generally must be dismissed. Id.

Between these two poles lies official negligence, a middle ground “[b]etween diligent

prosecution and bad-faith delay.” Id. “While not compelling relief in every case where bad-faith

delay would make relief virtually automatic, neither is negligence automatically tolerable simply

because the accused cannot demonstrate exactly how it has prejudiced him.” Id. at 656-57.

   This Court must acknowledge first, as the Barker Court did, that “a defendant has no duty to

bring himself to trial.” Barker, 407 U.S. at 527. Here, the government neither forgot the

indictment or lost track of Mr. Gilmore. Incarcerated in the prosecutors own back yard, he was



                                                  4
Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 5 of 10




simply ignored. Given that the government was aware of Mr. Gilmore whereabouts in detention,

post pretrial and post sentencing, while the indictment languished, “the ultimate responsibility”

for the delay “must rest with the government rather than the defendant.” Barker, 407 U.S. at

531. Even if the delay could be blamed on real negligence, “it still falls on the wrong side of the

divide between acceptable and unacceptable reasons for delaying a criminal prosecution once it

has begun.” Doggett, 505 U.S. at 657. Mr. Gilmore submits the government cannot claim

negligence when it knows the defendant is locally incarcerated and simply refuses to bring him

to court. Ignorance of the law is no excuse.

    3. Whether Mr. Gilmore asserted his speedy trial rights

        The next Barker factor asks whether Mr. Gilmore, “in due course, asserted his right to a

speedy trial.” Id. at 651. When a defendant is “unaware of the indictment before his arrest and

there is no evidence in the record to contradict him . . . his failure to assert his right to a speedy

trial does not weaken his Sixth Amendment claim. United States v. Jenkins, 701 F.2d 850, 857

(10th Cir. 1983) Here, despite Mr. Gilmore remaining in local pretrial detention post indictment,

and custody in CDOC thereafter, no effort was made on the part of the government to notify him

of the pending charge, or bring him to court and have counsel appointed, until a year and a half

after the indictment was returned and the arrest warrant was issued. When the government never

makes a defendant aware that a charge exists, this factor favors the defendant. See United States

v. Frias, 893 F.3d 1268, 1273 (10th Cir.), cert. denied, 139 S. Ct. 466 (2018). The burden of

protecting one's speedy-trial rights is not placed on the defendant. See United States v. Vaughan,

643 F. App'x 726, 731–32 (10th Cir. 2016) citing Barker at 527. The third factor should be

deemed neutral where a defendant had no knowledge of the indictment during the delay. See

Doggett, 505 U.S. at 653–54, 112 S.Ct. 2686; (where a defendant was unaware of the indictment



                                                   5
Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 6 of 10




prior to arrest, he “is not to be taxed for invoking his speedy trial right only after his arrest”);

United States v. Erenas–Luna, 560 F.3d at 778 (holding, where defendant was unaware of his

indictment until his arrest, that “the third Barker factor had no application”); United States v.

Watford, 468 F.3d 891, 906 (6th Cir.2006) (“In the absence of a District Court finding that

[defendant] had knowledge of the federal detainer, and absent record evidence of such

knowledge, we conclude that [defendant] is not to blame for failing to assert his speedy trial

rights despite the detainer.”).

    4. Prejudice to Mr. Gilmore

        The final element of the Barker test is whether Mr. Gilmore has been prejudiced by the

post-indictment delay.

        Particularized Proof of Prejudice Not Necessary

        The Supreme Court has admonished that affirmative proof of particularized prejudice is

not essential to every speedy trial claim. Doggett, 505 U.S. at 655. Courts “generally . . .

recognize that excessive delay presumptively compromises the reliability of a trial in ways that

neither party can prove, or for that matter identify.” United States v. Graham, 128 F.3d 372, 375

(6th Cir. 1997).

        This is especially true here, where Mr. Gilmore, as a prisoner, lacked all control over his

access potential evidence in his favor. Due to the government’s delay potential witnesses were

never identified, potential evidence was not sought soon after his arrest, and evidence relevant to

Mr. Gilmore’s conduct before law enforcement made contact was not obtained.

        The delay leaves Mr. Gilmore in the impossible situation of arguing about what might

have been, if only the government had not ignored him. The presumption relieves him of this

impossible burden. United States v. Ingram, 446 F.3d 1332, 1339 (11th Cir. 2006) (proof of



                                                   6
Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 7 of 10




actual prejudice not required where first three Barker factors proven and post-indictment delay

was two years). The prejudice caused by the post-indictment delay is exacerbated by the pre-

indictment delay. Though he does not challenge the 4 month preindictment delay as a separate

due process violation, it is difficult to deny that this delay has further undermined his ability to

defend himself. Mr. Gilmore had no way of knowing that charges relating to that day would be

brought. Meanwhile, evidence material to his stop and arrest were lost. Consequently, he is

prejudiced.

       Mr. Gilmore Has Suffered Actual Prejudice

       Despite the diminished importance of showing actual prejudice under the circumstances

present here, Mr. Gilmore has in fact been harmed by the post-indictment delay. The government

refused to execute the warrant issued for Mr. Gilmore’s arrest and petition the Court for a Writ

until 18 months after his arrest. This, the government knew, would result in Mr. Gilmore being

appointed counsel, and initiated proceedings in the instant matter during the pendency of his

state proceedings.

       The predictable result of the delay is a resolution in the state case that failed to take into

account the federal charge filed over a year before Mr. Gilmore was sentenced. Accordingly,

Mr. Gilmore negotiated a plea in the state matter without knowledge of the federal charge and

received a sentence that did not take into account the existence of a federal case.

       Further, since the Writ was requested by the government, Mr. Gilmore has been removed

from the CDOC facility where he was serving his state sentencing and has been moved to a

pretrial facility. On this subject, the Barker court had harsh words:

       We have discussed previously the societal disadvantages of lengthy pretrial incarceration,
       but obviously the disadvantages for the accused who cannot obtain his release are even
       more serious. The time spent in jail awaiting trial has a detrimental impact on the



                                                  7
Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 8 of 10




       individual. Most jails offer little or no recreational or rehabilitative programs. The time
       spent in jail is simply dead time.

Barker, 407 U.S. at 533, (citations omitted).

       Each of the four Barker factors supports a finding that Mr. Gilmore’s Sixth Amendment

right to a speedy trial has been violated. The 18 month post indictment delay is presumptively

prejudicial. The government alone is to blame for the delay. Mr. Gilmore was left uninformed of

the charge and consequently precluded from timely appearing to answer to the allegations,

having counsel appointed, and effectively defending the case. The delay has caused actual

prejudice.

Remedy

       The appropriate remedy here is to dismiss the indictment. The real question is whether it

should be with or without prejudice. Only the latter adequately protects the Sixth Amendment.

For if the government is allowed to re-indict Mr. Gilmore, and then quickly re-arraign him, it

will do more than neatly circumvent the protections of the constitution. Allowing such an end-

run around Mr. Gilmore’s rights will condone a prolonged and unjustified delay in prosecuting

him. And it will also encourage the government to gamble with the interests of criminal suspects

assigned a low prosecutorial priority: only a few will challenge the delay, fewer still will prevail;

and those few that do prevail will be re-indicted. Such a policy will consign suspects like Mr.

Gilmore to permanent Sixth Amendment irrelevance.

The indictment should be dismissed with prejudice.

       Respectfully submitted,

                                                /s/ Brian R. Leedy
                                                Brian R. Leedy
                                                Haddon, Morgan & Foreman P.C.
                                                150 E. 10th Ave
                                                Denver CO, 80203

                                                  8
Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 9 of 10




                                   (303) 831-7364
                                   Email Address: bleedy@hmflaw.com




                                     9
Case 1:17-cr-00327-WJM Document 22 Filed 05/30/19 USDC Colorado Page 10 of 10




                                 CERTIFICATE OF SERVICE
        I hereby certify that on May 30, 2019, I electronically filed the foregoing

                                        MOTION TO DISMISS

 with the Clerk of Court using the CM/ECF system which will send notification of such filing to
 the parties of record, and I hereby certify that I have mailed or served the document or paper to
 the following non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the
 non-participant’s name:

        Andre Gilmore          (via hand delivery)




                                              /s/ Brian R. Leedy
                                              Brian R. Leedy
                                              Haddon, Morgan & Foreman P.C.
                                              150 E. 10th Ave
                                              Denver CO, 80203
                                              (303) 831-7364
                                              Email Address: bleedy@hmflaw.com




                                                 10
